DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1. Claims 1,3-6,9, 17, 23,25,27,36, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Berdan (US20050142335).
With respect to claim 1 Berdan discloses an acoustic building panel comprising:
A body comprising fibrous material and having a first major surface opposite a second major surface and a side surface extending there-between, the fibrous material comprising polyester fiber (see paragraph 23); wherein the body has a bulk density.
Berdan does not expressly disclose the percentage of polyester fiber being at least 70% but discloses the biocomponent fibers as making up as much as 100% of the fibers. As such the selection of at least 70% by weight would have been an obvious matter of tuning the structure to achieve the most desirable acoustic properties.
As it regards the bulk density as claimed, as Berdan discloses the use of a bulk density as a result effective variable ti would have been obvious for one of ordinary skill in the art to select any value which would provide for the desired results. Further it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
With respect to claim 3 Berdan further discloses wherein the body has a porosity (the device being formed of nonwoven fibers there will necessarily be a porosity.) As it regards the specific range claimed, it would have been an obvious matter to select the amount based upon the desired acoustic properties, it is known in the art that the porosity determined the degree to which gas enters the body and thus how the sounds therein are abated. Further it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
With respect to claims 4-5 as it regards the length and denier of the fibers one of ordinary skill in the art would recognize to select the dimensions of the fibers to allow for the panel to be formed in the manner desired and with the desired effect on sounds. Further it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.  
With respect to claim 6 Berdan further discloses (para 0023)wherein the polyester fiber comprises single component (see para 22 regading various single component fibers) and bicomponent fiber. 
With respect to claim 9 Berdan (see again para 23) further discloses wherein the polyester fiber is present in an amount of at least 85% (there is taught as much as 100%) based on the total weight of the fibrous material, and wherein the fibrous material is substantially free of inorganic fiber (100% bicomponent polyester fibers would be so constituted).
With respect to claim 17 Berdan disclsoes the device as an acoustic element, as such it has an NRC and this can be selected and tuned based upon the desired output. Further it has been held that
where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 
With respect to claim 23 Berdan discloses an acoustic building panel comprising:
A body formed of a fibrous material (para 22-23) comprising:
A first major surface; a second major surface opposite the first major surface; a side surface extending between the first major surface and the second major surface( see figure such a panel is shown),
The side surface further comprising:
A first side surface, a second side surface opposite the first side surface; a third side surface and a fourth side surface opposite the third side surface (see figure 1a); the first and second side surfaces intersecting the third and fourth side surfaces;
Wherein the body has a thickness as measured between the first and second major side surfaces, a length as measured between the first and second side surfaces, and a width as measured between the third and fourth side surfaces. 
While not expressly disclosing the claimed ratio of the respective dimension it is shown that thickness is much smaller than the other two dimensions, as such one could tune to the exact desired ratio based upon the needed sizing. The bulk density is similarly taught o be present and thus tunable for the desired output. 
Further it has been held that  where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
With respect to claim 25 Berdan (para 0022 and 0023) further discloses wherein the fibrous material comprises polyester fiber.
With respect to claim 27 Berdan discloses a nonwoven fibrous element, as such there is necessarily a porosity,. It would have been an obvious matter to tune the device to select a porosity ranging from 90 to 97% to allow for the desired acoustic attenuation. Further it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
With respect to claim 36 Berdan discloses the panel as being used in a ceiling (para 0041) the remaining claimed structures are common place in acoustic or so called drop ceiling structures. It would have been obvious to use the ceiling panel of Berdan in such a conventional structure.
With respect to claim 39 Berdan discloses the panel as being used in a ceiling system, the ceiling components contacting the walls at the edges of the room would have been obvious ot one of ordinary skill.
2. Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Berdan (US20050142335) as applied to claim 1 above and in further view of Demo (US20150232044).
With respect to claim 12 Berdan discloses the invention as claimed except for the inclusion of at least one additional component selected form the groups consisting of fire retardant, finishing oil and pigment, and wherein the fibrous material and the additional component form 100% of the body.
Demo discloses the use of a flame retardant treatment for polymeric fibers (see Demo claim 11). 
It would have been obvious to combine the teachings of Demo to apply a fire retardant to polymeric fibers used as acoustic absorption means to reduce the spread of fire and in accordance with underwriter ordinances. 
3. Claims 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over Berdan (US20050142335) as applied to claim 1 above and in further view of Laluet (US11060675).
With respect to claim 40 Berdan discloses the invention as claimed except expressly comprising a first one of the acoustic building panels adjacent to a second one of the acoustic building panel, the side surface of the first one of the acoustic building panel horizontally offset from the adjacent most side surface of the second one of the acoustic building panel by an offset distance, the offset distance being greater than one inch.
Laluet discloses a ceiling panel arrangement of acoustic panels wherein the panels are offset form one another (figure 6a). While not expressly disclosing more than one inch it is clear the intent is to provide a gap and as such the gap size can be tuned for optimization. 
It would have been obvious to one of ordinary skill in the art to combine the teaching of Laleut to provide a gap between the panels so as to allow for surfaces to reflect and bounce sound for destructive interference. 
With respect to claim 41 Bredan as modified further discloses wherein the ratio of the panel to the gap is such that the panel is much larger (see Laluet) the selection of the specific claimed ranges of the ratio would have been an obvious mater to tune the system,. Further it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
3. Claims 42,48,49 and 50 are 41 are rejected under 35 U.S.C. 103 as being unpatentable over Berdan (US20050142335) as applied to claim 1 above and in further view of Dellinger (US20110167999).
With respect to claim 42 Berdan discloses the invention as claimed except expressly the steps of creating a blend of fibrous material, depositing the blend onto a conveyor, and passing the web between compression elements. 
Dellinger discloses (see figures) the use of mixing, depositing on a conveyor and compressing a nonwoven structure to form a final product of good rigidity and strength.
It would have been obvious to use the known steps as taught by Dellinger to form nonwoven structures with the nonwoven structure of Bredan this would allow for rapid and continuous manufacture in a way well understood and easily repaired.
With respect to claims 48 and 49 Bredan discloses bicomponent fibers wherein the sheath component is a heat activated binding agent, it would have been obvious to select the temperature based upon the components thereof, as it regards the thicknesses this would have been the result of the pressure would would determine in combination  with the number of fibers the density of the structure which is known to be tuned for acoustic properties.
With respect to claim 50 as it regards the cutting of the web into the panels it would have been obvious to cut the panels into sizes which would allow their ability to be moved and installed in place at the desired building site. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Perdue (US1146872) discloses a sound absorbing panel;  and Perdue (US7565951) discloses and acoustic panel mounted to a wall.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FORREST M PHILLIPS whose telephone number is (571)272-9020. The examiner can normally be reached Monday-Friday from 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FORREST M PHILLIPS/               Examiner, Art Unit 2837